IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48097

STATE OF IDAHO,                                  )
                                                 )    Filed: July 15, 2021
          Plaintiff-Respondent,                  )
                                                 )    Melanie Gagnepain, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
JONATHAN JORGE PONCE,                            )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
          Defendant-Appellant.                   )
                                                 )

          Appeal from the District Court of the First Judicial District, State of Idaho,
          Kootenai County. Hon. John T. Mitchell, District Judge.

          Order denying motion to suppress, affirmed.

          Eric D. Fredericksen, State Appellate Public Defender; Jacob L. Westerfield,
          Deputy Appellate Public Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Andrew V. Wake, Deputy
          Attorney General, Boise, for respondent.
                    ________________________________________________

GRATTON, Judge
          Jonathan Jorge Ponce appeals from the judgment of conviction entered upon his
conditional guilty plea to possession of a controlled substance. Idaho Code § 37-2732(c). Ponce
argues that the district court erred when it denied his motion to suppress. For the reasons set
forth below, we affirm.
                                                 I.
                       FACTUAL AND PROCEDURAL BACKGROUND
          Officer Cannon observed a vehicle make three separate turns without the use of a turn
signal.    Upon Officer Cannon’s request, Officer Erickson stopped the vehicle and began
gathering driver’s license, registration, and proof of insurance information from the driver
(Ponce). Officer Cannon arrived and recognized that Ponce’s license plates were expired and
recalled that he had previously warned Ponce about the expired license plates. Officer Cannon


                                                 1
decided to issue a citation for the expired license plates and began using the “e-ticket machine”
in Officer Erickson’s patrol vehicle to do so. Because Ponce’s address came back as being in
Spokane and his vehicle license plates were from California, Officer Cannon requested Officer
Erickson to clarify the address and telephone number from Ponce. While processing the citation,
Officer Scholten inquired of Officer Cannon whether he wanted Officer Scholten to chat with
Ponce, which was answered in the negative. Upon securing the additional information from
Ponce, Officer Erickson conveyed the information to Officer Cannon and asked if there was
anything else he could do. Officer Cannon asked Officer Erickson to have Ponce step out of the
car and explain to him that Officer Cannon was writing a citation. Officer Cannon then asked
Officer Scholten if he would talk to the passenger. Officer Cannon testified that during these
interactions he continued to work on the citation. Before the citation could be completed, a
narcotics dog alerted on Ponce’s vehicle, indicating the presence of contraband. A subsequent
search revealed a black tar-like substance, later determined to be heroin. Ponce was thereafter
charged with possession of a controlled substance.
       Ponce filed a motion to suppress, arguing in part that Officer Cannon’s conversations
with other officers on the scene unlawfully extended the stop before the narcotics dog alerted.
Ponce argued that Officer Cannon unlawfully extended the stop when he (1) suggested to Officer
Erickson to have Ponce exit his vehicle; (2) answered Officer Scholten’s questions; and (3) asked
Officer Scholten to speak with the passenger.         Ponce argued that these exchanges were
deviations from the purpose of the stop and unlawfully extended Ponce’s detention. The district
court held a hearing on the motion where four of the police officers involved with the
investigation testified. The district court denied Ponce’s motion to suppress, finding that Officer
Cannon’s conversations while processing the citation did not constitute abandonment of the
original purpose of the stop and did not unlawfully extend Ponce’s detention.
       Ponce entered a conditional guilty plea to possession of a controlled substance, reserving
his right to appeal the district court’s order denying his motion to suppress. The district court
sentenced Ponce to a unified term of three years with one year determinate. Ponce timely
appeals.




                                                2
                                                 II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Ponce argues that the district court erred by denying his motion to suppress. Although
Ponce concedes that the district court found the conversations did not add time to the stop, Ponce
argues that he was unlawfully seized when the officers deviated from the original purpose of the
stop and engaged in conversations that, he asserts, extended the duration of his detention.
       A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979). Under the Fourth Amendment, an officer may stop a vehicle
to investigate possible criminal behavior if there is a reasonable and articulable suspicion that the
vehicle is being driven contrary to traffic laws. United States v. Cortez, 449 U.S. 411, 417
(1981); State v. Flowers, 131 Idaho 205, 208, 953 P.2d 645, 648 (Ct. App. 1998).
       In the context of traffic stops, authority for the seizure ends when the tasks related to the
infraction are, or reasonably should have been, completed. Illinois v. Caballes, 543 U.S. 405,
407 (2005). Such tasks include ordinary inquiries incident to the traffic stop such as checking
the driver’s license, determining whether there are outstanding warrants against the driver, and
inspecting the automobile’s registration and proof of insurance. Rodriguez v. United States, 575
U.S. 348, 355 (2015). An officer may conduct unrelated checks or other tasks during a traffic
stop without additional reasonable suspicion as long as they do not prolong the time it takes, or
should have taken, to complete the mission of the traffic stop. Id.



                                                 3
       As Ponce acknowledges, the district court determined that the conversations did not add
time to the stop. This Court defers “to the trial court’s factual findings unless clearly erroneous.”
State v. Henage, 143 Idaho 655, 658, 152 P.3d 16, 19 (2007). Outside of his assertion that the
conversations unlawfully extended the stop, Ponce does not argue that the district court’s finding
on this matter was clearly erroneous. Even if Ponce did contest the finding, the district court’s
finding that the exchanges between the officers did not add time to the stop is supported by
substantial evidence. Ponce also acknowledges Idaho Supreme Court authority holding that a
traffic stop is not unlawfully extended by conduct that does not add time to the stop. See State v.
Pylican, 167 Idaho 745, 477 P.3d 180 (2020). As the conversations did not add time to the stop,
the district court did not err by denying Ponce’s motion to suppress.
                                                IV.
                                         CONCLUSION
       The district court did not err in finding that the exchanges between officers during the
traffic stop did not prolong Ponce’s detention. Therefore, we affirm the district court’s denial of
Ponce’s motion to suppress.
       Chief Judge HUSKEY and Judge BRAILSFORD CONCUR.




                                                 4